DETAILED CORRESPONDENCE
Notice of AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Joseph Valentino on May 17, 2022.
The application has been amended as follows: 
Claim 1 (currently amended): A device comprising:  
	an input chamber;  
	an attractant chamber;  
	a migration channel arranged in fluid communication between an outlet of the input chamber and inlet of the attractant chamber;  
	a  comb-shaped baffle arranged in fluid communication between the outlet of the input chamber and the migration channel or within the migration channel,  
	wherein the comb-shaped baffle comprises a first fluid passage in fluid communication with a second fluid passage,  
	wherein an angle between a sample transport path in the first fluid passage and a sample transport path the second fluid passage is greater than or equal to about 45 degrees,  
wherein the baffle is configured to inhibit movement of a first type of cell through the baffle to a greater extent than the baffle inhibits movement of a second type of cell through the baffle; and  
an exit channel in fluid communication with the migration channel at a point beyond the baffle and before the migration channel enters the inlet of the attractant chamber.   
	Claim 2 (cancelled).  
	Claim 17 (currently amended)  A system comprising:  
	a device comprising an input chamber,  
	an attractant chamber,  
	a migration channel arranged in fluid communication between an outlet of the input chamber and inlet of the attractant chamber,  
	a comb-shaped baffle arranged in fluid communication between the outlet of the input chamber and the migration channel or within the migration channel,  
	wherein the baffle comprises a first fluid passage in fluid communication with a second fluid passage,  
	wherein an angle between a sample transport path in the first fluid passage and a sample transport path the second fluid passage is greater than or equal to about 45 degrees, 
	wherein the baffle is configured to inhibit movement of a first type of cell through the baffle to a greater extent than the baffle inhibits movement of a second type of cell through the baffle, and  
	an exit channel in fluid communication with the migration channel at a point beyond the baffle and before the migration channel enters the inlet of the attractant chamber; and  
a control apparatus configured to image a number of cells migrating from the input chamber through the baffle and the migration channel to the attractant chamber.   
Claim 18 (cancelled).  

Allowable Subject Matter
Claims 1, 3-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, (Englert et al “Flow-Based Microfluidic Device for Quantifying Bacterial Chemotaxis in Stable, Competing Gradients” teaches 
a device (referred to as a microfluidic chemotaxis μFLow device illustrated in Figure 1) comprising:  
an input chamber (which corresponds to the channel between a “bacteria inlet” and a “chemotaxis chamber”, Figure 1) ;  
an attractant chamber (referred to as a chemotaxis chamber in Figure 1);  
a migration channel (which corresponds to the channel between the circular structure outlet and the chemotaxis chamber) arranged in fluid communication between an outlet (see Figure 1) of the input chamber (which is directly connected to the bacteria inlet of Figure 1) and inlet (see Figure 1) of the attractant chamber (chemotaxis chamber). Englert suggests an apparatus for imaging a chamber (see second column on page 4558, which recites a “green and red fluorescence images were acquired for about 20 min after cells initially entered the observation module. For each experiment, 100 images for each fluorophore were collected approximately two-thirds down the length of the observation chamber”)
Englert does not teach a device including a  comb-shaped baffle arranged in fluid communication between the outlet of the input chamber and the migration channel or within the migration channel,  
wherein the comb-shaped baffle comprises a first fluid passage in fluid communication with a second fluid passage,  
wherein an angle between a sample transport path in the first fluid passage and a sample transport path the second fluid passage is greater than or equal to about 45 degrees,  
wherein the baffle is configured to inhibit movement of a first type of cell through the baffle to a greater extent than the baffle inhibits movement of a second type of cell through the baffle; and  
an exit channel in fluid communication with the migration channel at a point beyond the baffle and before the migration channel enters the inlet of the attractant chamber;
a control apparatus configured to image a number of cells migrating from the input chamber through the baffle and the migration channel to the attractant chamber.   
  
In addition, Desmond (US Patent 10,625,258) teaches a microfluidic device 200 including and input chamber 302, a  first channel 208 in fluid communication with a second channel 210 and a fluid communication 212 between the first channel 208 and the second channel 210, the microfluidic device 200 having baffles 214 to restrict the flow of a flow-restricting material 202 (see Figure 14) and an output opening 110 (see Figure 1).  
In addition, Muinonen-Martin “An Improved Chamber for Direct Visualisation of Chemotaxis” teaches a control apparatus (see section time-lapse microscopy, which recites “A Nikon TE2000-E inverted time-lapse microscope equipped with a 37°C temperature controlled incubation chamber” configured to image a number of migrating cells (see Figure 5).
However,  neither of the three cited prior art references teaches nor suggests a device wherein a comb-shaped baffle comprises a first fluid passage in fluid communication with a second fluid passage,  
wherein an angle between a sample transport path in the first fluid passage and a sample transport path the second fluid passage is greater than or equal to about 45 degrees,  
the baffle configured to inhibit movement of a first type of cell through the baffle to a greater extent than the baffle inhibits movement of a second type of cell through the baffle; and  
an exit channel in fluid communication with the migration channel at a point beyond the baffle and before the migration channel enters the inlet of the attractant chamber, as required by independent claim 1 and 17. 
As a result, independent claim 1 and 17 are allowed because these claims are non-obvious and novel over the prior art of record and in accordance with other requirements. Moreover, the depended claims, also in accordance with other requirements, are hereby allowed due to their dependency on the independent claims 1 and 17. 
The features of the claimed invention are aimed at allowing for the efficient identification of motile cells, such as neutrophils, without requiring the use of cumbersome cell separation methods such as density gradients, positive selection, or negative selection, which can introduce artifacts by activating neutrophils. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797